Citation Nr: 0217227	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death secondary to cigarette smoking in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1948 to October 1948 and from February 1951 to February 
1953.  He died in May 1989.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) from 
an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied her claim for service connection for the cause 
of his death.

In February 2001, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran died in May 1989. 

2.  There is no medical evidence that the veteran acquired a 
nicotine dependence in service.  

3.  Competent medical evidence has not been presented 
showing a nexus, or link, between the veteran's death and 
tobacco use in service or nicotine dependence acquired in 
active military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to his 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2002); see also 66 Fed. Reg. 45620-
32 (August 29, 2001).  This law, which sets forth 
development requirements, is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  Furthermore, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The 
appellant and her representative have been notified in the 
statement of the case and the supplemental statement of the 
case, and by a March 2001 letter, of the type of evidence 
needed to substantiate her claim.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, VA has 
obtained all existing pertinent evidence identified by the 
appellant.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).  No VA medical opinion is indicated in 
this case because there is no competent evidence that 
smoking during service or that a nicotine dependence arising 
during service may have been the principal or contributory 
cause of the veteran's death. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, additional 
development for compliance with the new duty to assist 
requirements is not necessary, and the appellant is not 
prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is 
one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain disorder, including cardiovascular-renal disorders, 
are presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran, who served from June 1948 to October 1948 and 
from February 1951 to February 1953 died in May 1989.  The 
certificate of death sets forth the immediate cause of death 
as respiratory arrest and reflects that cardiomyopathy was 
an underlying cause leading to the immediate cause of death.  
A February 1989 private hospital report reflects that the 
veteran was treated on an inpatient basis for congestive 
heart failure.  That report reflects that the veteran had a 
history of congestive heart failure with pulmonary edema, 
hypertension, and renal failure and sets forth discharge 
diagnoses consisting of congestive heart failure, chronic 
renal failure, and chronic obstructive pulmonary disease.  

The appellant maintains that the cause of the veteran's 
death is related to service.  Although the RO previously 
denied a claim for service connection for the cause of the 
veteran's death by an unappealed rating decision from 
December 1989, she now argues that cigarette smoking that 
had its onset in service ultimately resulted in the 
veteran's demise.  In her more recent March 1998 claim, she 
asserts that the veteran died from emphysema and heart 
trouble, that he entered the Army in 1951 as a non-smoker, 
and that she believed that his death was related to a two to 
three pack per day habit that started during the veteran's 
service in the Army.  

Service medical records contain no reference to a heart 
disorder or to a lung disorder.  Post-service medical 
records from 1975, including a December 1975 VA hospital 
report reflect the presence of hypertension and chronic 
obstructive pulmonary disease.  There is no medical 
evidence, however, of a cardiovascular disorder prior to 
1975 or a medical opinion directly linking the cause of 
death to service, and the appellant does not contend that 
such evidence exists.  Her claim to entitlement appears 
predicated exclusively upon her theory that smoking in 
service lead to the veteran's death.  

The Board notes that the appellant's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish 
a medical diagnosis or draw medical conclusions; such 
matters require medical expertise.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Notwithstanding, the Board also observes that the General 
Counsel has previously addressed the issue of entitlement to 
service connection for a disorder secondary to smoking in 
service.  Pursuant to provisions applicable to smoking 
claims, such as this one, filed prior to June 9, 1998, 
nicotine dependence may be treated as a disease for which 
service connection may be granted.  See USB Letter 20-97-14 
(Jul. 24, 1997); see also 38 U.S.C.A. 1103.  Also, service 
connection may be granted for a tobacco-related disability 
on the basis that the disability is secondary to nicotine 
dependence that arose from a veteran's tobacco use during 
service.  VAOPGCPREC 19-97 (May 13, 1997).  A determination 
as to whether service connection is warranted for a 
disability or death attributable to tobacco use subsequent 
to military service depends upon whether post-service 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 at 3.  
This determination depends upon whether the veteran acquired 
a dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93 (Jan. 13, 1993).

The Board observes that in 1998, Pub. L. No. 105-206 added 
section 38 U.S.C.A. § 1103, which provides that disability 
and death will not be service-connected on the basis of 
tobacco use.  The statutory change has been implemented by 
38 C.F.R. §§  3.300 and 3.310.  The change, however, applies 
only to claims filed on or after June 10, 1998.  See 66 Fed. 
Reg. 18198, 7807-09 (April 6, 2001); VBA Fast Letter 01-30.  
The claim in question was filed prior to that date, and, 
therefore, is not subject to the limitation in question.

Numerous entries in post-service medical records make 
reference to cigarette smoking, and, consistent with the 
appellant's claim that the veteran smoked during service, 
service medical records include a July 1948 entry that 
references a tobacco habit.  It not clear that the veteran 
began smoking in service, however.  An October 1985 entry, 
for instance, makes reference to a pack per day habit dating 
back 46 years.  If correct, that entry reflects that the 
veteran's smoking pattern was established well prior to 
service.  

Even assuming, however, that the veteran began smoking in 
service, as alleged, there is no medical evidence that the 
veteran acquired a nicotine dependence in service.  
Furthermore, there is no medical evidence that smoking 
during service or that smoking after service as a result of 
nicotine dependence arising in service was the principal or 
contributory cause of the veteran's death.  Without medical 
evidence that smoking during service or that smoking 
attributable to a nicotine dependence arising in service 
contributed to the veteran's death, the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  



ORDER

Entitlement to service connection for the cause of the 
veteran's death secondary to cigarette smoking in service is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

